Order unanimously reversed on the law without costs, motion granted and complaint against defendant Eastman Kodak Company dismissed. Memorandum: Supreme Court erred in denying the motion of defendant Eastman Kodak Company (Kodak) for summary judgment dismissing plaintiffs’ causes of action based upon common-law negligence and Labor Law § 200. In support of its motion, Kodak submitted evidentiary proof in admissible form establishing that it had, at most, a general power to enforce safety standards and did not have supervisory control over the method or manner of the work of plaintiff Richard Palmatier (see, Comes v New York State Elec. & Gas Corp., 82 NY2d 876, 877; McCune v Black Riv. Constructors, 225 AD2d 1078, 1079; Enderlin v Hebert Indus. Insulation, 224 AD2d 1020; Brezinski v Olympia & York Water St. Co., 218 AD2d 633, 634-635). Nei*866ther plaintiffs nor defendant Castle Electrical Contractors, Inc. (Castle), responded with the requisite evidentiary proof sufficient to establish the existence of material issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). The speculation of plaintiffs and Castle that further discovery would yield factual issues precluding summary judgment is insufficient to defeat the motion (see, Armatys v Edwards, 229 AD2d 906; Penn Iron & Metal Co. v Gross, 192 AD2d 1059, 1060; Levy, King & White Adv. v Gallery of Homes, 177 AD2d 967; cf., CPLR 3212 [f]). (Appeal from Order of Supreme Court, Monroe County, Calvaruso, J. — Summary Judgment.)
Present — Den-man, P. J., Lawton, Balio, Boehm and Fallon, JJ.